Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Qionghua Weng on 1/13/22.

The application has been amended as follows: 
1. (Currently Amended) A method for retrieving an audio file, comprising:
collecting, by a server, an audio segment in real time;
for every two chronologically adjacent audio frames in a plurality of audio frames of the audio segment, 
acquiring, by the server, a difference value between spectral centroids of a sub-band corresponding to the two audio frames , to obtain a plurality of difference values, a quantity of the plurality of difference values equaling a quantity of sub-bands of one of the two audio frames; and
obtaining, by the server, an audio fingerprint corresponding to the two audio frames based on the plurality of difference values, each bit of the audio fingerprint being determined based on a comparison between a difference value corresponding to the bit and a preset difference value threshold; [ and ]
candidate audio files matching the audio segment; [ , comprising: ]
recording a hit count of at least one designated audio file in the audio file library, wherein the designated audio file refers to [ an audio file ]  one of the candidate audio files hitting any of the audio fingerprints, and the hit count indicates a quantity of audio fingerprints that one designated audio file hits;
for each of the at least one designated audio file, computing a bit error rate of the designated audio file when the hit count of the designated audio file is greater than a preset hit count threshold, wherein the bit error rate indicates a ratio of a quantity of difference bits between the audio fingerprints of the audio segment and the audio fingerprints hit by the designated audio file and a total quantity of bits of the audio fingerprints of the audio segment; and
selecting [[the]] a target audio file from the at least one designated audio file based on the bit error rate of each designated audio file.

8. (Currently Amended) A server, comprising a processor and a memory, the processor being configured to:
collect an audio segment in real time;
for every two chronologically adjacent audio frames in a plurality of audio frames of the audio segment,
acquire a difference value between spectral centroids of sub-bands corresponding to every two chronologically adjacent audio frames in a plurality of audio frames of the audio segment, to obtain a plurality of difference values; and

retrieve, in an audio file library based on audio fingerprints of the plurality of audio frames, [  a target ] candidate audio files matching the audio segment; [ , comprising: ]
[ recording ] record a hit count of at least one designated audio file in the audio file library, wherein the designated audio file refers to [ an audio file ] one of the candidate audio files hitting any of the audio fingerprints, and the hit count indicates a quantity of audio fingerprints that one designated audio file hits;
for each of the at least one designated audio file, [ computing ]compute a bit error rate of the designated audio file when the hit count of the designated audio file is greater than a preset hit count threshold, wherein the bit error rate indicates a ratio of a quantity of difference bits between the audio fingerprints of the audio segment and the audio fingerprints hit by the designated audio file and a total quantity of bits of the audio fingerprints of the audio segment; and
[  selecting the ] select a target audio file from the at least one designated audio file based on the bit error rate of each designated audio file.

15. (Currently Amended) A non-transitory computer-readable storage medium, the storage medium storing at least one instruction, and the instruction being loaded and executed by a processor to implement:
collecting an audio segment in real time;
for every two chronologically adjacent audio frames in a plurality of audio frames of the audio segment, 

obtaining an audio fingerprint corresponding to the two audio frames based on the plurality of difference values, each bit of the audio fingerprint being determined based on a comparison between a difference value corresponding to the bit and a preset difference value threshold; [ and ]
retrieving in an audio file library based on audio fingerprints of the plurality of audio frames, [  a target ] candidate audio files matching the audio segment; [ , comprising: ]
recording a hit count of at least one designated audio file in the audio file library, wherein the designated audio file refers to [ an audio file ] one of the candidate audio files hitting any of the audio fingerprints, and the hit count indicates a quantity of audio fingerprints that one designated audio file hits;
for each of the at least one designated audio file, computing a bit error rate of the designated audio file when the hit count of the designated audio file is greater than a preset hit count threshold, wherein the bit error rate indicates a ratio of a quantity of difference bits between the audio fingerprints of the audio segment and the audio fingerprints hit by the designated audio file and a total quantity of bits of the audio fingerprints of the audio segment; and
selecting [ the ] a target audio file from the at least one designated audio file based on the bit error rate of each designated audio file.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in concert with claim amendments filed 11/30/21 are persuasive, particularly the prior art does not explicitly teach a fingerprinting, watermarking, etc. system operative to generate a query segment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654